Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on May 9, 2022, in which claims 1 and 19 are amended. Claims 1-19 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-19 under 35 U.S.C. 103 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5, 8, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Das and in view of Wright (“Real-Time Black-Box Modelling With Recurrent Neural Networks”).

	Regarding claim 1, Das teaches A computer-implemented method for model chaining, the method comprising: obtaining a plurality of models, wherein the plurality of models comprises a first model and a second model, ([p. 2, § 2] “Let (e_s,e_t) be an entity pair and S denote the set of paths [example of a plurality of models comprising at least a first model and a second model] between them. The set S is obtained by doing random walks in the knowledge graph starting from e_s till e_t . Let π={e_s,r_1,e_1,r_2,…,r_k,e_t}∈S denote a path between (e_s,e_t). The length of a path is the number of relations in it, hence, (len(π)=k).”)
	wherein the first model comprises at least one or more first objects, ([p. 2 §2] “Let (e_s,e_t) be an entity pair and S denote the set of paths [one of the paths representing the first model] between them. … Let π={e_s,r_1,e_1,r_2,…,r_k,e_t}∈S denote a path between (e_s,e_t).” Das, p. 5, Section 3.3, “A straightforward way of incorporating entities [including at least one or more first objects corresponding to the first model] is to include entity representations (along with relations) as input to the RNN [recurrent neural network]. … We obtain the entity representation by a simple addition of the entity type representations.”)
	and wherein the second model comprises at least one or more second objects that are different than the at least one or more first objects; ([p. 2 §2] “Let (e_s,e_t) be an entity pair and S denote the set of paths [a different one of the paths representing the second model] between them. … Let π={e_s,r_1,e_1,r_2,…,r_k,e_t}∈S denote a path between (e_s,e_t).” Das, p. 5, Section 3.3, “A straightforward way of incorporating entities [including at least one or more second objects corresponding to the second model] is to include entity representations (along with relations) as input to the RNN. … We obtain the entity representation by a simple addition of the entity type representations.” Because the first and second models represent different paths, they include different objects.)
	training an artificial intelligence model using the parameter output node of the first model and the parameter input node of the second model, wherein the artificial intelligence model, when executed, predicts that the parameter output node is related to the parameter input node; ([p. 4, § 3.1] “We train the model using existing observed facts (triples) in the KB as positive examples and unobserved facts as negative examples. … The parameters of the model are trained to minimize the negative log-likelihood of the data [see Equation (5), which uses the parameter output node of the first model and the parameter input node of the second model].” Das, p. 4, Section 3.2, “The probability for entity pair (e_s,e_t) to participate in relation r [predicts that the parameter output node is related to the parameter input node] (Equation 3) is now given by [see steps 1-3].”)
	and chaining the first and second models by linking the parameter output node with the parameter input node, ([p. 3] See Figure 2 “The dot product between the final representation of the path and the query relation gives a confidence score, with higher scores indicating that the query relation exists between the entity pair.” Das, p. 3, Section 2, “Pairs of entities may have several paths connecting them in the knowledge graph (Figure 1b). Path-RNN computes the probability that the entity pair (e_s,e_t) participates in the query relation (r) by P(r│e_s,e_t)=maxσ(score(π,r)),∀π∈S (3) where σ is the sigmoid function.” Das, p. 4, Section 3.2, “The probability for entity pair (e_s,e_t) to participate in relation r [predicts that the parameter output node is related to the parameter input node] (Equation 3) is now given by [see steps 1-3].” The prediction of a relation between two entities discloses chaining the first and second models by linking the parameter output node with the parameter input node.)
	wherein the method is performed using one or more processors. ([p. 1] Footnote, “The code and data are available at https://rajarshd.github.io/ChainsofReasoning/.” It is implicit that implementing code would require using one or more processors.).
	While Das teaches implementing an RNN as a mediator between two models using a historical context, Das doesn’t explicitly teach that the model objects correspond to events.  Therefore, Das does not explicitly teach simulating one of more first objects of the first model using one or more first object properties corresponding to a first event that occurred during originating from historical operation of the first model and one or more second objects of the second model using one or more second object properties corresponding to a second event that occurred during historical operation of the second model to obtain a parameter output node of the first model and a parameter input node of the second model;  

Wright, in the same field of endeavor, teaches simulating one of more first objects of the first model using one or more first object properties corresponding to a first event that occurred during originating from historical operation of the first model and one or more second objects of the second model using one or more second object properties corresponding to a second event that occurred during historical operation of the second model to obtain a parameter output node of the first model and a parameter input node of the second model; ([Abstract] "The proposed neural network is an important step forward in computationally efficient yet accurate emulation of tube amplifiers and distortion pedals" [p. 3 §3.1] See FIG. 2 "In an LSTM [24], the unit’s state consists of two vectors, the cell state, c, and the hidden state, h. At each time step, the inputs are the current time step input, x[n], the initial cell state, c[n − 1], and the initial hidden state, h[n−1]. The LSTM produces two outputs, the updated hidden state, h[n], and the updated cell state, c[n]. An LSTM unit is depicted in Figure 2. The outputs are produced according to the following functions:" [p. 3 §3] "The neural network model can also include conditioning, which allows for the emulation of the target device’s user controls" Emulating interpreted as synonymous with simulating.  With respect to the instant specification which describes an event as an object happening at a point in time or for a duration, output from tube amplifier interpreted as event.). 

	Das and Wright are both directed towards black box recurrent networks.  Therefore, Das and Wright are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Das with the teachings of Wright by directing the black-box RNN system to event based objects.  One of ordinary skill in the art would recognize that a system using a historical context might base said historical context off temporal event data.  This obviousness is reinforced with the disclosure of Wright who teaches using the black-box RNN to emulate analog musical equipment.  Wright also gives as an additional motivation for combination ([pp. 7-8 §7] “The single layer RNN model presented in this paper requires much less processing power to run in comparison to a previously presented WaveNet-like convolutional neural network, and can be run in real time. The accuracy of the RNN model was also comparable to or better than the WaveNet, depending on the device being modelled.”). This motivation for combination also applies to the remaining claims which depend on the combination of Das and Wright.  

	Regarding claim 2, the combination of Das, and Wright teaches The computer-implemented method of claim 1, further comprising optimizing the chained first and second models by recurrently linking related parameter output nodes with related parameter input nodes. (Das [p. 3 Figure 2] “At each step, the RNN consumes both entity and relation vectors of the path [recurrently linking related parameter output nodes with related parameter input nodes]. The entity representation can be obtained from its types. The path vector y_π is the last hidden state. The parameters of the RNN and relation embeddings are shared across all query relations. The dot product between the final representation of the path and the query relation gives a confidence score, with higher scores indicating that the query relation exists between the entity pair.”). 

	Regarding claim 3, the combination of Das, and Wright teaches The computer-implemented method of claim 1, further comprising optimizing the chained first and second models by iteratively optimizing a converging series of the chained first and second models. (Das [p. 4, § 3.1] “The parameters of the model are trained to minimize the negative log-likelihood of the data.” Das, p. 4, Section 3.2, “This means that during the back-propagation step, every path will receive a share of the gradient proportional to its score and hence this is a kind of novel neural attention during the gradient step.”). 

	Regarding claim 4, the combination of Das, and Wright teaches The computer-implemented method of claim 3, wherein the converging series of the chained first and second models converges towards an optima, wherein a gradient on the series of the chained first and second models converges towards the optima. (Das [p. 4, § 3.1] “The parameters of the model are trained to minimize the negative log-likelihood of the data.” Das, p. 4, Section 3.2, “This means that during the back-propagation step, every path will receive a share of the gradient proportional to its score and hence this is a kind of novel neural attention during the gradient step.”). 

	Regarding claim 5, the combination of Das, and Wright teaches The computer-implemented method of claim 1, wherein the artificial intelligence model is a recurrent neural network. (Das [p. 3, Figure 2 and p. 4, § 3.1] “we share the relation type representation and the composition matrices of the RNN across all target relations enabling lesser number of parameters for the same training data. We refer to this model as Single-Model. Note that this is just multi-task learning (Caruana, 1997) among prediction of target relation types with an underlying shared parameter architecture. The RNN hidden state in (1) is now given by: [see Equation (4)].”). 

Regarding claim 8, the combination of Das, and Wright teaches The computer-implemented method of claim 1, wherein the first model is one of a known or black box system. (Das [p. 2 § 2] “The set S is obtained by doing random walks in the knowledge graph starting from e_s till e_t .” Das, pp. 5-6, Section 5, “We apply our models to the dataset released by Neelakantan et al. (2015), which is a subset of Freebase enriched with information from ClueWeb. The dataset is comprised of a set of triples (e_1,r,e_2) and also the set of paths connecting the entity pair (e_1,e_2) in the knowledge graph. The triples extracted from ClueWeb consists of sentences that contained entities linked to Freebase.”). 

Regarding claim 12, the combination of Das, and Wright teaches The computer-implemented method of claim 1, wherein the one or more object properties are at least one of numerical, physical, geometrical, inferred, real, simulated, or virtual. (Das [pp. 5-6, Section 5] “We apply our models to the dataset released by Neelakantan et al. (2015), which is a subset of Freebase enriched with information from ClueWeb. The dataset is comprised of a set of triples (e_1,r,e_2) and also the set of paths connecting the entity pair (e_1,e_2) in the knowledge graph. The triples extracted from ClueWeb consists of sentences that contained entities linked to Freebase.”). 

	Regarding claim 13, the combination of Das, and Wright teaches The computer-implemented method of claim 1, wherein the first and second models are simulated for a time range or a point in time. (Das [p. 2 § 2] “Let (e_s,e_t) be an entity pair and S denote the set of paths between them. The set S is obtained by doing random walks in the knowledge graph starting from e_s till e_t . Let π={e_s,r_1,e_1,r_2,…,r_k,e_t}∈S denote a path between (e_s,e_t). The length of a path is the number of relations in it, hence, (len(π)=k).” Das, p. 3, Figure 2, “At each step, the RNN consumes both entity and relation vectors of the path.”). 

	Regarding claim 14, the combination of Das, and Wright teaches The computer-implemented method of claim 1, further comprising causing display of the chained first and second models in a graphical user interface that depicts at least one of interconnections between the first and second models, the parameter input node, the parameter output node, the at least one or more objects, or the one or more object properties. (Das [p. 3 Figure 2] “At each step, the RNN consumes both entity and relation vectors of the path [recurrently linking related parameter output nodes with related parameter input nodes]. The entity representation can be obtained from its types. The path vector y_π is the last hidden state. The parameters of the RNN and relation embeddings are shared across all query relations. The dot product between the final representation of the path and the query relation gives a confidence score, with higher scores indicating that the query relation exists between the entity pair.”). 

	Regarding claim 15, the combination of Das, and Wright teaches The computer-implemented method of claim 1, wherein a first object property of the one or more object properties is associated with the first model and has a health value. (Das [p. 2 § 2] “Let y_(r_t)∈R^d denote the vector representation of r_t.” Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let {s_1,s_2,…s_N} be the similarity scores (Equation 2) for N paths connecting an entity pair (e_s,e_t). The probability for entity pair (e_s,e_t) to participate in relation r (Equation 3) is now given by [see steps 1-3].”). 

	Regarding claim 16, the combination of Das, and Wright teaches The computer-implemented method of claim 15, wherein the health value of the first object property of the model indicates a health of the first model. (Das [p. 2 Section 2] “Let y_(r_t)∈R^d denote the vector representation of r_t.” Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let {s_1,s_2,…s_N} be the similarity scores (Equation 2) for N paths [a similarity score for a first path discloses a health of the first model] connecting an entity pair (e_s,e_t). The probability for entity pair (e_s,e_t) to participate in relation r (Equation 3) is now given by [see steps 1-3].”). 

	Regarding claim 17, the combination of Das, and Wright teaches The computer-implemented method of claim 16, further comprising generating a model hierarchy based on the health of the first model and a health of the second model. (Das [p. 4 § 3.2] “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let {s_1,s_2,…s_N} be the similarity scores (Equation 2) for N paths [a similarity score for a first path discloses a health of the first model] connecting an entity pair (e_s,e_t). The probability for entity pair (e_s,e_t) to participate in relation r (Equation 3) is now given by 1. Top-(k): A straightforward extension of the ‘max’ approach in which we average the top k scoring paths [a model hierarchy based on the health of the first model and a health of the second model]. Let K denote the indices of top-k scoring paths. [see steps 2-3]"). 

	Regarding claim 18, the combination of Das, and Wright teaches The computer-implemented method of claim 17, further comprising grouping a third model in the plurality of models and a fourth model in the plurality of models that share related parameter nodes. (Das [p. 3 Figure 2] “The parameters of the RNN and relation embeddings are shared across all query relations.” Das, p. 4, Section 3.2, “In this section, we introduce new methods of score pooling that takes into account multiple paths between an entity pair. Let {s_1,s_2,…s_N} be the similarity scores (Equation 2) for N paths connecting an entity pair (e_s,e_t). The probability for entity pair (e_s,e_t) to participate in relation r (Equation 3) is now given by [see steps 1-3].” Because this method can be applied to multiple entity pairs, it is implicit that the method discloses grouping third and fourth models in the plurality of models that share related parameter nodes.). 
	
Regarding claim 19, claim 19 is directed to a system for model chaining comprising one or more non-transitory computer readable storage mediums storing program instructions and one or more processors configured to execute the program instructions, wherein the program instructions, when executed, cause the system to perform the method similarly recited in claim 1. Therefore, the rejection to claim 1 is applied to claim 19.

	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Das, and Wright and in further view of Gregor (“Learning Fast Approximations of Sparse Coding”, 2010).  

	Regarding claim 6, the combination of Das and Wright teaches The computer-implemented method of claim 5.
	However, the combination of Das and Wright does not explicitly teach training an artificial intelligence model further comprises unrolling the recurrent neural network.  

Gregor, in the same field of endeavor, teaches The computer-implemented method of claim 5, wherein training an artificial intelligence model further comprises unrolling the recurrent neural network. ([p. 5 § 3.3] “One can view the architecture as a time-unfolded recurrent neural network, to which one can apply the equivalent of back-propagation through time (BPTT).”). 

	Das, Wright, and Gregor are directed to training recurrent neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the network training in the combination of Das and Wright to include unrolling the recurrent neural network. Doing so results in “a highly efficient learning-based method that computes good approximations of optimal sparse codes in a fixed amount of time” (Gregor, p. 1, § 1).

	Regarding claim 7, the combination of Das, Wright, and Gregor teaches 	The computer-implemented method of claim 6, wherein training an artificial intelligence model further comprises applying a backpropagation to the unrolled recurrent neural network to calculate and accumulate one or more gradients. (Gregor [p. 5, Section 3.3] “One can view the architecture as a time-unfolded recurrent neural network, to which one can apply the equivalent of back-propagation through time (BPTT). … Computing the gradients consists in starting from the output and back-propagating gradients down to the input by multiplying by the Jacobian matrices of the traverse modules, which is a simple application of chain rule: dL/dZ(t)=dL/dZ(t+1)dZ(t+1)/dZ(t), and dL/dS=∑_(t=1)^T▒〖dL/dZ(t)dZ(t)/dS〗.”). 

	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Das, and Wright and in further view of Cai (“Link Prediction Approach for Opportunistic Networks Based on Recurrent Neural Network”, 2019).  

	Regarding claim 9, the combination of Das and Wright teaches The computer-implemented method of claim 1.
	However, the combination of Das and Wright does not explicitly teach the at least one or more objects are one of physical or virtual devices.  

Cai, in the same field of endeavor, teaches The computer-implemented method of claim 1, wherein the at least one or more objects are one of physical or virtual devices. ([p. 2017 § II] “Link prediction methods of ON [opportunistic networks] fall into the following categories– predictions based on similarity indices, probabilistic model, mixed frameworks, and machine learning.” Cai, p. 2021, Section VI and VI-A, “For the sake of providing actual condition results, we select iMote Traces Cambridge (ITC) as a data set for the experiments. … The ITC dataset records a 12-day visual trace of students on the Cambridge University campus. The experiment collects the movement trajectories and interconnection using 50 mobile iMote devices.”). 

	Das, Wright, and Cai are directed to link prediction using recurrent neural networks. It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the one or more first objects in the combination of Das and Wright to include one of physical or virtual devices, as disclosed in Cai, to yield predictable results of including data from a physical or virtual device. Further, doing so allows link prediction to be applied to opportunistic networks, which “has irreplaceable advantages in the application fields of non-fully connected networks” (Cai, p. 2017, Section I).

	Regarding claim 10, the combination of Das, Wright, and Cai teaches The computer-implemented method of claim 9, wherein the at least one or more objects at least one of detect, measure, position, signal, gauge, or sense external stimuli. (Cai [p. 2021 § VI and VI-A] “For the sake of providing actual condition results, we select iMote Traces Cambridge (ITC) as a data set for the experiments. … The ITC dataset records a 12-day visual trace of students on the Cambridge University campus. The experiment collects the movement trajectories and interconnection using 50 mobile iMote devices.”). 

	Regarding claim 11, the combination of Das, Wright, and Cai teaches The computer-implemented method of claim 10, wherein the at least one or more objects are at least one of user configurable, editable, or removable. (Cai [p. 7 § 5.4] “In constructing our dataset, we selected query relations with reasonable amounts of data. However, for many important applications we have very limited data. To simulate this common scenario, we create a new dataset by randomly selecting 23 out of 46 relations and removing all but 1% of the positive and negative triples previously used for training.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/L.A.S/Primary Examiner, Art Unit 2126